                                                                                                  FILED
                                                                                             IN OPEN COURT




                      IN THE UNITED STATES DISTRICT COURT FOR THE                             JUL 1 1 2019
                                 EASTERN DISTRICT OF VIRGINIA
                                                                                        CLERK. U.S. DISTRICT COURT
                                             Norfolk Division                                  NORFOLK.VA


     UNITED STATES OF AMERICA
                                                   )
                                                         CRIMINAL NO.2:I9-CR-29
                                                   )
     ANTHONY BUTKIEWICZ III,


                   Defendant.


                                          PLEA AGREEMENT


           G. Zachary Terwilliger, United States Attorney for the Eastern District of Virginia;

    William Jackson, Assistant United States Attorney; the defendant, Anthony Butkiewicz III; and

    the defendant's counsel have entered into an agreement pursuant to Rule 11 of the Federal Rules

    of Criminal Procedure. The terms ofthe agreement are as follows:

           1.      Offense and Maximum Penalties

           The defendant agrees to waive indictment and plead guilty to Count One of the pending

    criminal information. Count One charges the defendant with threatening to assault a U.S. Official,

    in violation of Title 18, United States Code, Section 115(a)(1)(B). The maximum penalties for

    this offense are: a maximum term of six years' imprisonment, a fine of not more than $250,000,

    forfeiture of assets as outlined below, a special assessment, and not more than three years of

    supervised release.

           The defendant understands that this supervised release term is in addition to any prison

    term the defendant may receive, and that a violation ofa term ofsupervised release could result in

    the defendant being returned to prison for the full term of supervised release.




K

                                                                                                          1^
       2.      Factual Basis for the Plea


       The defendant will plead guilty because the defendant is in fact guilty of the charged

offense. The defendant admits the facts set forth in the statement of facts filed with this plea

agreement and agrees that those facts establish guilt of the offense charged beyond a reasonable

doubt. The statement offacts, which is hereby incorporated into this plea agreement, constitutes
                                 f



a stipulation offacts for purposes of Section 1B1.2(c) ofthe Sentencing Guidelines.

       3.      Assistance and Advice of Counsel

       The defendant is satisfied that the defendant's attorney has rendered effective assistance.

The defendant understands that by entering into this agreement, defendant surrenders certain rights

as provided in this agreement. The defendant understands that the rights of criminal defendants

include the following:

               a.        the right to plead not guilty and to persist in that plea;

               b.     the right to a jury trial;

               c.        the right to be represented by counsel - and if necessary have the court

                         appoint counsel -at trial and at every other stage ofthe proceedings; and

               d.        the right at trial to confront and cross-examine adverse witnesses, to be

                         protected from compelled self-incrimination, to testify and present

                         evidence, and to compel the attendance of witnesses.

       4.      Role of the Court and the Probation Office

       The defendant understands that the Court has Jurisdiction and authority to impose any

sentence within the statutory maximum described above but that the Court will determine the

defendant's actual sentence in accordance with 18 U.S.C. § 3553(a). The defendant understands

that the Court has not yet determined a sentence and that any estimate ofthe advisory sentencing
range under the U.S. Sentencing Commission's Sentencing Guidelines Manual the defendant may

have received from the defendant's counsel, the United States, or the Probation Office, is a

prediction, not a promise, and is not binding on the United States, the Probation Office, or the

Court. Additionally, pursuant to the Supreme Court's decision in United States v. Booker, 543

U.S. 220 (2005), the Court, after considering the factors set forth in 18 U.S.C. § 3553(a), may

impose a sentence above or below the advisory sentencing range,subject only to review by higher

courts for reasonableness. The United States makes no promise or representation concerning what

sentence the defendant will receive, and the defendant cannot withdraw a guilty plea based upon

the actual sentence.


       5.      Waiver of Appeal,FOIA and Privacy Act Rights

       The defendant also understands that 18 U.S.C. § 3742 affords a defendant the right to

appeal the sentence imposed. Nonetheless,the defendant knowingly waives the right to appeal the

conviction and any sentence within the statutory maximum described above (or the manner in

which that sentence was determined)on the grounds set forth in 18 U.S.C.§ 3742 or on any ground

whatsoever other than an ineffective assistance ofcounsel claim that is cognizable on direct appeal,

in exchange for the concessions made by the United States in this plea agreement. This agreement

does not affect the rights or obligations of the United States as set forth in 18 U.S.C. § 3742(b).

The defendant also hereby waives all rights, whether asserted directly or by a representative, to

request or receive from any department or agency of the United States any records pertaining to

the investigation or prosecution ofthis case, including without limitation any records that may be

sought under the Freedom ofInformation Act,5 U.S.C.§ 552,or the Privacy Act,5 U.S.C.§ 552a.

       6.      Special Assessment

       Before sentencing in this case,the defendant agrees to pay a mandatory special assessment
      of$100 per count of conviction.

             7.      Payment of Monetaiy Penalties

             The defendant understands and agrees that, pursuant to 18 U.S.C. §3613, whatever

      monetary penalties are imposed by the Court will be due immediately and subject to immediate

      enforcement by the United States as provided for in Section 3613. Furthermore, within 14 days

      of a request, the defendant agrees to provide all of the defendant's financial information to the

      United States and the Probation Office and,ifrequested, to participate in a pre-sentencing debtor's

      examination and/or complete a financial statement under penalty ofperjury. Ifthe Court imposes

      a schedule of payments, the defendant understands that the schedule of payments is merely a

      minimum schedule ofpayments and not the only method,nor a limitation on the methods,available

      to the United States to enforce the judgment. Ifthe defendant is incarcerated,the defendant agrees

      to voluntarily participate in the Bureau of Prisons' Inmate Financial Responsibility Program,

      regardless of whether the Court specifically directs participation or imposes a schedule of

      payments.

             8.      Immunity from Further Prosecution in this District

             The United States will not further criminally prosecute the defendant in the Eastern District

      of Virginia for the specific conduct described in the criminal information or statement of facts,

      except that the United States may prosecute the defendant for any crime of violence or conspiracy

      to commit, or aiding and abetting, a crime of violence that is unrelated to the conduct charged in

      the criminal information. In such a prosecution the United States may allege and prove conduct

      described in the criminal information or statement offacts. "Crime of violence" has the meaning

      set forth in 18 U.S.C. § 16.




O^C
                9.       Dismissal ofIndictment

                 Upon execution ofthis agreement and the Court's acceptance ofthe defendant's plea of

         guilty, the United States will move to dismiss the superseding indictment against the defendant.

                 10.     Forfeiture Agreement

                 The defendant understands that the forfeiture of assets is part ofthe sentence that must be

         imposed in this case. The defendant agrees to forfeit all interests in any drug related asset that the
         defendant owns or over which the defendant exercises control, directly or indirectly, as well as any

         property that is traceable to, derived from,fiingible with, or a substitute for property that constitutes
         the proceeds of his offense, property facilitating the offense, or a firearm or ammunition used in

         or involved in the offense. The defendant understands that if the property subject to forfeiture is

         not available to the United States to be forfeited,the Court must enter a forfeiture moneyjudgment

         in the amount of the unavailable property. United States v. Blackman, 746 F.3d 137 (4th Cir.

         2014). The defendant further agrees to waive all interest in the asset(s) in any administrative or

         Judicial forfeiture proceeding, whether criminal or civil, state or federal. The defendant agrees to

         consent to the entry oforders offorfeiture for such property and waives the requirements ofFederal

         Rules of Criminal Procedure 32.2 and 43(a) regarding notice of the forfeiture in the charging

         instrument, announcement ofthe forfeiture at sentencing, and incorporation ofthe forfeiture in the

         Judgment. The defendant admits and agrees that the conduct described in the charging instrument

         and Statement of Facts provides a sufficient factual and statutory basis for the forfeiture of the

         property sought by the government.

                 11.     Waiver of Further Review of Forfeiture

                 The defendant further agrees to waive all constitutional and statutory challenges to

         forfeiture in any manner (including direct appeal, habeas corpus, or any other means) to any


Ch-Ml(
 forfeiture carried out in accordance with this Plea Agreement on any grounds, including that the

 forfeiture constitutes an excessive fine or punishment. The defendant also waives any failure by

 the Court to advise the defendant ofany applicable forfeiture at the time the guilty plea is accepted

  as required by Rule ll(b)(l)(J). The defendant agrees to take all steps as requested by the United

  States to pass clear title to forfeitable assets to the United States, and to testify truthfully in any

 judicial forfeiture proceeding. The defendant understands and agrees that all property covered by

 this agreement is subject to forfeiture as proceeds of illegal conduct, property facilitating illegal

 conduct, and property involved in illegal conduct giving rise to forfeiture.

         12.     The Defendant's Obligations Regarding Assets Subject to Forfeiture

          Upon request by the government, the defendant agrees to identify all assets in which the

  defendant had any interest or over which the defendant exercises or exercised control, directly or

  indirectly, within the past year. The defendant agrees to take all steps as requested by the United

  States to obtain from any other parties by any lawful means any records of assets owned at any

 time by the defendant. The defendant agrees to undergo any polygraph examination the United

  States may choose to administer concerning such assets and to provide and/or consent to the release

 ofthe defendant's tax returns for the previous two years.

         13.     Breach of the Flea Agreement and Remedies

         This agreement is effective when signed by the defendant,the defendant's attorney,and an

  attorney for the United States. The defendant agrees to entry ofthis plea agreement at the date and

 time scheduled with the Court by the United States(in consultation with the defendant's attorney).

  If the defendant withdraws from this agreement, or commits or attempts to commit any additional

  federal, state or local crimes, or intentionally gives materially false, incomplete, or misleading

 testimony or information, or otherwise violates any provision of this agreement, then:



0/(
                                                                                                            \oW
              a.     The United States will be released from its obligations under this agreement,

                     including any obligation to seek a downward departure or a reduction in

                     sentence. The defendant, however, may not withdraw the guilty plea

                     entered pursuant to this agreement;

              b.     The defendant will be subject to prosecution for any federal criminal

                     violation, including, but not limited to, perjury and obstruction ofjustice,

                     that is not time-barred by the applicable statute of limitations on the date

                     this agreement is signed; and

              c.     Any prosecution, including the prosecution that is the subject of this

                     agreement, may be premised upon any information provided, or statements

                     made, by the defendant, and all such information, statements, and leads

                     derived therefrom may be used against the defendant. The defendant

                     waives any right to claim that statements made before or after the date of

                     this agreement, including the statement of facts accompanying this

                     agreement or adopted by the defendant and any other statements made

                     pursuant to this or any other agreement with the United States, should be

                     excluded or suppressed under Fed. R. Evid.410,Fed. R. Crim. P. 11(f), the

                     Sentencing Guidelines or any other provision ofthe Constitution or federal

                     law.


       Any alleged breach of this agreement by either party shall be determined by the Court in

an appropriate proceeding at which the defendant's disclosures and documentary evidence shall

be admissible and at which the moving party shall be required to establish a breach of the plea

agreement by a preponderance ofthe evidence.




                                                                                                     Vj?)3
           14.    Nature of the Agreement and Modifications

           This written agreement constitutes the complete plea agreement between the United States,

   the defendant, and the defendant's counsel.         The defendant and the defendant's attorney

   acknowledge that no threats, promises, or representations have been made, nor agreements

   reached,other than those set forth in writing in this plea agreement,to cause the defendant to plead

   guilty. Any modification of this plea agreement shall be valid only as set forth in writing in a

   supplemental or revised plea agreement signed by all parties.

                                                  G.Zachary Terwilliger
                                                  United States Attorney



                                            By:
                                                  William"Jackson
                                                  Assistant United States Attorney

           Defendant's Signature: I hereby agree that I have consulted with my attorney and fully
   understand all rights with respect to the pending criminal information. Further, I fully understand
   all rights with respect to Title 18, United States Code, Section 3553 and the provisions of the
   Sentencing Guidelines Manual that may apply in my case. I have read this plea agreement and
   carefully reviewed every part of it with my attorney. I understand this agreement and voluntarily
   agree to it.


   Date:

                          Anthony Butkiewicz III, Defendant

           Defense Counsel Signature: We are counsel for the defendant in this case. We have fully
   explained to the defendant the defendant's rights with respect to the pending criminal information.
   Further, we have reviewed Title 18, United States Code, Section 3553 and the Sentencing
   Guidelines Manual,and we have fully explained to the defendant the provisions that may apply in
   this case. We have carefully reviewed every part of this plea agreement with the defendant. To
   our knowledge,the defendant's decision to enter into this agreement is an informed and voluntary
   one.




   Date: 1 \\ /?
                          Gre^ry William Klein, Esq.
                          Counsel for the Defendant


Cri^K
                                          U. S. DEPARTMENT OF JUSTICE
                                       Statement of Special Assessment Account

   This statement reflects your special assessment only. There may be other penalties imposed at sentencing.


                                             ACCOUNTINFORMATION

CRIM. ACTION NO.:                         2:I9-cr-29

DEFENDANT'S NAME:                         Anthony Butkiewicz III

PAY THIS AMOUNT:                          $100


   INSTRUCTIONS:


            1.        MAKE CHECK OR MONEY ORDER PAYABLE TO:
                      CLERK, U.S. DISTRICT COURT

           2.       PAYMENT MUST REACH THE CLERK'S OFFICE BEFORE YOUR SENTENCING
                    DATE


           3.       PAYMENT SHOULD BE SENT TO:


                                            In person(9 AM to 4 PM)               By mail:

     Alexandria cases:                                             Clerk, U.S. District Court
                                                                    401 Courthouse Square
                                                                     Alexandria, VA 22314

     Richmond cases:                                              Clerk, U.S. District Court
                                                               701 East Broad Street, Suite 3000
                                                                     Richmond, VA 23219

     Newport News cases:                                           Clerk, U.S. District Court
                                                                     2400 West Ave,Ste 100
                                                                   Newport News, VA 23607


     Norfolk cases:                                                Clerk, U.S. District Court
                                                                      600 Granby Street
                                                                      Norfolk,VA 23510

           4.       INCLUDE DEFENDANT'S NAME ON CHECK OR MONEY ORDER

           5.       ENCLOSE THIS COUPON TO ENSURE PROPER and PROMPT APPLICATION OF
                    PAYMENT
